Exhibit 10.11
UNCLASSIFIED

         
AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT
        1. CONTRACT ID CODE   PAGE 1 OF 11 PAGES

                          2. AMENDMENT/MODIFICATION NO.
P00023   3. EFFECTIVE DATE
See Block 16C   4. REQUISITION/PURCHASE REQ. NO
See Schedule   5. PROJECT NO.
(if applicable)  
6. ISSUED BY
  CODE   HM0210   7. ADMINISTERED BY (If other than Item 6)
g   CODE   62LESSERMM
 
                        Nat’l Geospatial-Intelligence Agen,             ATTN:
ACR/MS-P150             12310 Sunrise Valley Drive             RESTON VA
20191-3449            
 
                        8 NAME AND ADDRESS OF CONTRACTOR (No., street, county,
State and ZIP Code)   þ    9A. AMENDMENT OF SOLICITATION NO.
 
                        ORBIMAGE, INC.          9B. DATED (SEE ITEM 11)
21700 ATLANTIC BLVD
                       
DULLES VA 201666801
                                        þ    10A. MODIFICATION OF CONTRACT/ORDER
NO.                        HM157304C0014
 
                                                10B. DATED (SEE ITEM 13)
CODE       8248422490000         FACILITY CODE           09/30/2004

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

o   The above numbered solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offers      
o is extended.                                                            
     o is not extended       Offers must acknowledge receipt of this amendment
prior to the hour and date specified in the solicitation or as amended, by one
of the following methods; (a) By completing items 8 and 15, and returning
                     copies of the amendment; (b) By acknowledging receipt of
this amendment on each copy of the offer submitted; or (c) By separate letter or
telegram which includes a reference to the solicitation and amendment numbers.
FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE
RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION
OF YOUR OFFER. If by virtue of this amendment you desire to change an offer
already submitted, such change may be made by telegram or letter, provided each
telegram or letter makes reference to the solicitation and this amendment and is
received prior to the opening hour and date specified

             
12. ACCOUNTING AND APPROPRIATION DATA (If required)
  Net Increase:   $ 12,500,000.00  
See Schedule
           

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

     
CHECK ONE
 
A.   THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.
 
   
 
 
B.   THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).
 
   
 
 
C.   THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:
 
   
 
 
D.   OTHER (Specify type of modification and authority)
þ
 
Mutual Agreement of the Parties

E. IMPORTANT:       Contractor            o is not       þ is required to sign
this document and return 1 copies to the issuing office.
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
Tax ID Number: 54-1660268
DUNS Number: 824842249

The purpose of this modification is to:
(1) Extend the Service Level Agreement (SLA) under contract line item
(CLIN) 0001 by four months, through March 31, 2010 (various contract sections)
and provide $12,500,000 in incremental funding under CLIN 0001;
(2) Add a single nine month option period under new CLIN 0006 (April 1, 2010
through December 31, 2010);
(3) Increase the Not-to-Exceed value of CLIN 0002 by $50,000,000;
(4) Modify the World Map Capacity reduction for Ad Hoc tasking ratio that
accounts for the inefficiency of ad hoc collections within designated longitude
bands and permit contractor Continued ...
(IMAGE) [w77651w7765105.gif]

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
HM157304C0014/P00023   PAGE 2 OF 11

NAME OF OFFEROR OR CONTRACTOR

ORBIMAGE, INC.

                          ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT
PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)    
additional capability for tasking within said bands (Attachment 1 Statement of
Work (SOW) Appendix F, Section 2.2.2);
               
(5) Provide a mechanism for NGA to order in excess of the stated Ad Hoc
Capability (Attachment 1 SOW Appendix F, Section 2.2.2);
               
(6) Provide a mechanism for NGA to order in excess of the stated Permanent
Withhold service (Attachment 1 SOW Appendix F, Section 2.2.4);
               
(7) Modify the SLA Performance Criteria (Attachment 1 SOW Appendix F,
Section 2.3.2);
               
(8) Modify the parameters and reporting for the Daily Operation Capability
Report (Attachment 1 SOW Section 4.1.2.6.1; and
               
(9) Revise the date for Attachment 3, DD254, Contract Security Classification
Specification (previously distributed).
               
 
               
In consideration for NGA exceeding the Ad Hoc Capability ceilings during the
period through June 2009, the contractor is authorized to invoice for $321,400
from the amounts currently held back under the Performance Criteria Hold Back
provision.
               
 
               
All other terms and conditions of the SLA remain unchanged. Additionally,
associated CLINs 0002, 0004, and 0005 are also extended through March 31, 2010,
and the CLIN 0005 Maximum Total Price in Paragraph B.3 is adjusted upward to
match the CLIN’s not-to-exceed value stated in Paragraph B.6 Line Item CLIN 0005
— System Engineering Services Support.
               
 
               
Accordingly, this contract is modified as follows:
               
 
               
1. Under Section B, Supplies or Services and Prices/Costs:
               
 
               
Paragraph B.1 Line Item 0001 — Post-FOC
               
COMMERCIAL IMAGERY. The Total Estimated Firm Fixed Price (FFP) of CLIN 0001 is
increased by $50,000,000 from $116,072,000 to $166,072,000. Change page 2 is
attached hereto.
               
 
               
Paragraph B.2, Line Item 0002 — Government Option
               
1: Imagery Derived Products and Services. The Maximum Amount is increased by
$50,000,000 from $150,000,000 to $200,000,000. Change page 2 is attached hereto.
               
Continued ...
           

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
 
  Sponsored by GSA
 
  FAR (48 CFR) 53.110

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

                  
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
HM157304C0014/P00023   PAGE 3 OF 11

NAME OF OFFEROR OR CONTRACTOR

ORBIMAGE, INC.

                          ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT
PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)    
Paragraph B.3 Total Contract Price/Total Contract Funding. The Maximum Total
Price and Unfunded Amount columns are revised as follows (change page 3 is
attached hereto):
               
 
               
     a. Under CLIN 0001, the Maximum Total Price is increased by $50,000,000
from $116,072,000 to $166,072,000, the Obligated Amount is increased by
$12,500,000 from $96,072,000 to $108,572,000, and the Unfunded Amount is
increased by $37,500,000 from $20,000,000 to $57,500,000.
               
 
               
     b. Under CLIN 0002, the Maximum Total Price is increased by $50,000,000
from $150,000,000 to $200,000,000, and the Unfunded Amount is increased by
$50,000,000 from $150,000,000 to $200,000,000. The Obligated Amount is
unchanged.
               
 
               
     c. Under CLIN 0005, the Maximum Total Price is increased by $1,738,640 from
$2,261,360 to $4,000,000.00, and the Unfunded Amount is increased by $1,738,640
from $0 to $1,738,640. The Obligated Amount is unchanged.
               
 
               
     d. New Option CLIN 0006 is hereby added. The Maximum Total Price is
established at $112,500,000, the Obligated Amount is established at $0, and the
Unfunded Amount established at $112,500,000.
               
 
               
     e. Under Total, the Maximum Total Price is increased by $214,238,640 from
$364,933,360 to $579,172,000, the Obligated Amount is increased by $12,500,000
from $194,523,360 to $207,023,360, and the Unfunded Amount is increased by
$201,738,640 ($214,238,640 minus $12,500,000) from $170,410,000 to $372,148,640.
               
New Paragraph B.7 Option Line Item 0006 — Imagery
Acquisition COMMERCIAL IMAGERY, is hereby added.
               
The Total Estimated Firm Fixed Price (FFP) of CLIN 0006 is $112,500,000. Change
page 4 is attached hereto.
               
 
               
2. Under Section F, Deliveries or Performance:
               
Paragraph F.5, Term of this Contract, the first sentence is revised to read:
“This Contract commences upon execution and continues through 31 March 2010,
with one Option to extend performance
               
Continued ...
           

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
 
  Sponsored by GSA
 
  FAR (48 CFR) 53.110

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
HM157304C0014/P00023   PAGE 4 OF 11

NAME OF OFFEROR OR CONTRACTOR

ORBIMAGE, INC.

                          ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT
PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)    
through 31 December 2010 (Line Item 0006).” Change page 9 is attached hereto.
               
 
               
3. Under Section G, Contract Administration Data, Paragraph G.8, Accounting and
Appropriation Data, the table is revised to reflect the $12,500,000 obligation
under CLIN 0001. Change page 13 is attached hereto.
               
 
               
4. Under Section H, Special Contract Requirements (change page 21A is attached
hereto):
               
 
               
New Special Contract Requirement H.28, Exercise of Options, is hereby added as
follows: “Any option under this contract shall be exercised by a unilateral
contract modification signed by the Contracting Officer. Specific contract line
items or sub-line items delineating a description of the supplies or services,
quantity requirements, and a corresponding delivery schedule for the exercised
options shall be identified in the unilateral contract modification. An option
shall be exercised by issuance, within 30 days prior to the end of the current
contract period, of a unilateral modification for the subsequent option
requirements.”
               
 
               
New Special Contract Requirement H.29, Segregation of Costs, is hereby added as
follows:
               
“The Contractor agrees to segregate and bill costs incurred under this contract
by CLIN. Separate invoices shall be submitted for each individual CLIN.”
               
 
               
5. Under Section I, Contract Clauses:
               
 
               
Clause 52.216-22 Indefinite Quantity (Oct 1995) (applicable to CLINs 0002 and
0003), the date in paragraph (d) is revised to read “December 31, 2012.” Change
page 29 is attached hereto.
               
 
               
Clause I.55 52.217-9 Option to Extend the Term of the Contract. MAR 2000,
paragraph (c) is revised to read: “The total duration of this contract during
the Imagery Acquisition phase, including the exercise of any options under this
clause, shall not exceed 6 years.” Change page 30 is attached hereto.
               
 
               
Continued ...
           

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
 
  Sponsored by GSA
 
  FAR (48 CFR) 53.110





--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
HM157304C0014/P00023   PAGE 5 OF 11

NAME OF OFFEROR OR CONTRACTOR

ORBIMAGE, INC.

                      ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT   UNIT
PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)    
6. Under Section J — List of Attachments (change page 31 is attached hereto):
                   
 
                   
Attachment 1, NextView Statement of Work (SOW) Revision Version 15 dated 17
February 2009 is revised to read “NextView Statement of Work (SOW) Revision
Version 16 dated 04 August 2009”.
                   
 
                   
Attachment 3, DD254 (Contract Security Classification Specification) Revision 3
dated January 20, 2009 is revised to read Attachment 3, DD254 Revision 3 dated
12 May 2009.
                   
 
                   
7. Under Attachment 1, NextView Statement of Work (SOW) Revision Version 14
dated 13 November 2008:
                   
 
                   
Cover Page is revised to reflect new Revision 16 and a new date of August 4,
2009. Change page Cover Page is attached hereto.
                   
 
                   
Section 4.1.2.6.1, Daily Operation Capability Report, is modified to change add
to the items reported by adding the Number of Imaging Operations Completed and
to change the methodology for providing the report to posting to a FTP site
(opposed to emailing the report). Change page 5 is attached hereto.
                   
 
                   
Appendix F, Section 1.0, SLA Period, Pricing Terms and Payment Schedule, the
first sentence is changed to read: “This Appendix applies to Period of
Performance (PoP) beginning at FOC and ending March 31, 2010, with one Option to
extend performance through December 31, 2010 (Line Item 0006).” Change page F-l
is attached hereto.
                   
 
                   
Appendix F, Section 2.2.2, Part 2 Indefinite Quantity Ad Hoc Collection Service,
(A) the first paragraph is modified to provide for different World Map Capacity
reductions for ad hoc tasking for ad hoc targets falling within and without the
longitude bands 34°E-64°E and 100°E-130°E, and to allow the contractor to retain
up to g of the GeoEye-1 collection capability for its own use within the 2
bands, and (B) new paragraph 6 is hereby added to incorporate a mechanism for
NGA to order in excess of the stated Ad Hoc Capability. Change page F-3 is
attached hereto.
                   
 
                   
Appendix F, Section 2.2.4, Permanent Withhold
                   
Continued ...
               

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
 
  Sponsored by GSA
 
  FAR (48 CFR) 53.110





--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
HM157304C0014/P00023   PAGE 6 OF 11

NAME OF OFFEROR OR CONTRACTOR

ORBIMAGE, INC.

                              ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT  
UNIT PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)        
service, a new paragraph is hereby added to incorporate a mechanism for NGA to
order in excess of the stated Permanent Withhold service. Change page F-4 is
attached hereto.
                           
 
                           
Appendix F, Section 2.3.3, Metrics Reporting/Reports and Performance Criteria,
Performance Criteria, the measure for Criteria 5 is reduced from 97.5% to 90.0%.
Change page F-6 is attached hereto.
                           
 
                           
SOW Appendix F, change pages F-5 and F-7 are provided as a result of
repagination. Discount Terms:
                           
          Net 30
                           
Delivery Location Code: SEESCH
                           
See Schedule
                           
 
                           
Payment:
                           
     DFAS Acct. Mtn. & Control/JDAC
                           
     ATTN: DFAS-IN-FI-JAM DEP 3248
                           
     8899 E. 56th Street
                           
     Indianapolis, IN 46249
                           
     Customer Service 1-888-332-7366
                           
     —FAX 1-866-894-8007
                           
FOB: Destination
                           
Period of Performance: 02/01/2007 to 03/31/2010
                           
 
                           
Change Item 0001 to read as follows (amount shown is the obligated amount):
                           
 
                      0001    
NextView COMMERCIAL IMAGERY PROGRAM
                12,500,000.00          
Post-FOC Price
                           
Fully Funded Obligation Amount$166,072,000.00
                           
Incrementally Funded Amount: $108,572,000.00
                           
Product/Service Code: 7640
                           
Product/Service Description: MAPS, ATLASES,
                           
CHARTS, & GLOBES
                           
Requisition No: NSC8G47344AS28, NSC8G48223AS01,
                           
NSC8G48223AS01, NSCPG48343AS01, NSCPG48343AS01,
                           
NSCPG89077AS01, NSCPG89217AS01
                           
 
                           
Accounting Info:
                           
n/a
                           
Funded: $0.00
                           
Accounting Info:
                           
9780100. 4802 8A8 85CR OU33XX SC8888 594C 34345B 880300
                           
Funded: $0.00
                           
Continued ...
                   

     
NSN 7540-01-152-8067
  OPTIONAL FORM 336 (4-86)
 
  Sponsored by GSA
 
  FAR (48 CFR) 53.110





--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
HM157304C0014/P00023   PAGE 7 OF 11

NAME OF OFFEROR OR CONTRACTOR

ORBIMAGE, INC.

                                          ITEM NO.   SUPPLIES/SERVICES  
QUANTITY   UNIT   UNIT PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)        
Accounting Info:
                                       
9780100.4802 8A8 85CR OU33XX 594C SC8888 34345B 880300
                                       
Funded: $0.00
                                       
Accounting Info:
                                       
9780100.4802 8A8 85CR OU33XX SC8888 594C 34345B 880300
                                       
Funded: $0.00
                                       
Accounting Info:
                                       
9790100.4802 8A9 85CR OZ29XX SCP888 594C 34345B 880300
                                       
Funded: $0.00
                                       
Accounting Info:
                                       
9790100.4802 8A9 85CR P533XX SCP888 594C 35102B 880300
                                       
Funded: $0.00
                                       
Accounting Info:
                                       
9790100.4802 8A9 85CR OZ29XX SCP888 594C 34345B 880300
                                       
Funded: $0.00
                                       
Accounting Info:
                                       
9790100.4802 8A9 85CR P533XX SCP888 594C 35102B 880300
                                       
Funded: $0.00
                                       
Accounting Info:
                                       
9790100.4802 8A9 85CR OZ33XX SCP888 594C 34345B 880300
                                       
Funded: $0.00
                                       
Accounting Info:
                                       
9790100.4802 8A9 85R1 85R1DR PCIP88 594RE 35102B 880300
                                       
Funded: $109,359.50
                                       
Accounting Info:
                                       
9790100.4802 8A9 85CR OZ33XX SCP888 594C0 34345B 880300
                                       
Funded: $12,390,640.50
                                       
Period of Performance: 02/20/2009 to 03/31/2010
                                       
 
                                       
Change Item 0002 to read as follows (amount shown is the obligated amount):
                                       
 
                                  0002    
NextView IMAGERY DERIVED PRODUCTS AND SERVICES

                            0.00          
(Value-added Products)
                                         
Minimum Amount: $0
                                       
Maximum Amount: $200,000,000.00
                                       
Product/Service Code: 7640
                                       
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
                                       
 
                                       
Continued ...
                               

         
NSN 7540-01-152-8067
      OPTIONAL FORM 336 (4-86)
 
      Sponsored by GSA
 
      FAR (48 CFR) 53.110

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
HM157304C0014/P00023   PAGE 8 OF 11

NAME OF OFFEROR OR CONTRACTOR

ORBIMAGE, INC.

                                          ITEM NO.   SUPPLIES/SERVICES  
QUANTITY   UNIT   UNIT PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)        
Accounting Info:
                                       
N/A
                                       
Funded: $0.00
                                       
     $0.00 (Subject to Availability of Funds)
                                       
     $0.00 (Subject to Availability of Funds)
                                       
 
                                       
Change Item 0004 to read as follows (amount shown is the obligated amount):
                                       
 
                                  0004    
Acquisition of Firewire Drives and other media under the contract to support the
storage and dissemination of imagery.
                            0.00          
 
                                       
The sum of all material provided herein and invoiced for shall not exceed
$500,000.
                                       
Award Type: Time-and-materials
                                       
Fully Funded Obligation Amount$500,000.00
                                       
Incrementally Funded Amount: $90,000.00
                                       
Product/Service Code:   7640
                                       
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
                                       
Requisition No: NASKG47016AS02
                                       
 
                                       
Accounting Info:
                                       
9770100.4802 8A7 85K1 K317L3 ASK888 619A2 34345B 880300
                                       
Funded: $0.00
                                       
 
                                       
Change Item 000502 to read as follows (amount shown is the obligated amount):
                                       
 
                                  000502    
Sys Engr Serv — Informational SubCLIN for funding purposes (RDT&E funds).
                            0.00          
Award Type: Time-and-materials
                                       
Fully Funded Obligation Amount$3,974,608.00
                                       
Incrementally Funded Amount: $2,235,968.00
                                       
Product/Service Code:   7640
                                       
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
                                       
Requisition No: NASKG48231AS01, NASKG48273AS02, NASXG49119AS01
                                       
 
                                       
Accounting Info:
                                       
9780400.4802 8E8 85CR P542D4 ASK888 58860 35102B 880300
                                       
Funded: $0.00
                                       
Accounting Info:
                                       
9780400.4802 8E8 85CR P542D4 ASK888 58860 35102B 880300
                                       
Funded: $0.00
                                       
 
                                       
Continued ...
                               



         
NSN 7540-01-152-8067
      OPTIONAL FORM 336 (4-86)
 
      Sponsored by GSA
 
      FAR (48 CFR) 53.110

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
HM157304C0014/P00023   PAGE 9 OF 11



NAME OF OFFEROR OR CONTRACTOR

ORBIMAGE, INC.

                                  ITEM NO.   SUPPLIES/SERVICES   QUANTITY   UNIT
  UNIT PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)        
Accounting Info:
                               
9780400.4802 8E8 85CR AK17XX ASK888 58860 34345B 880300
                               
Funded: $0.00
                               
 
                               
Change Item 0005 to read as follows(amount shown is the obligated amount):
                               
 
                          0005    
Systems Engineering Services Level-of-Effort Support. The Contractor shall
provide on-going and sustaining, general systems engineering, interface change
management, and integration and testing support services on a time and material
basis in accordance with Attachment 6, Statement of Work NextView System
Engineering Services, dated October 31, 2007. The Contractor is required to
invoice for actual hours worked in accordance with the labor categories and
rates delineated below. The hours are estimates and thus variable; the rates are
fixed.
    4000000     DO         0.00          
 
                               
Award Type: Time-and-materials
(Not Separately Priced)
                               
Fully Funded Obligation Amount$0.00
                               
Product/Service Code:   7640
                               
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
                               
 
                               
Accounting Info:
                               
Funded: $0.00
                               
Period of Performance: 08/01/2008 to 03/31/2010
                               
 
                               
ORBIMAGE/GeoEye Labor Categories
                               
Sr Program Manager:
                               
CY2008 Est. Hours n, Fixed Rate n
                               
CY2009 Est. Hours n, Fixed Rate n
                               
 
                               
Sr Project Manager:
                               
CY2008 Est. Hours n, Fixed Rate n
                               
CY2009 Est. Hours n, Fixed Rate n
                               
 
                               
St Louis Senior Scientist/Production Engr:
                               
CY2008 Est. Hours n, Fixed Rate n
                               
CY2009 Est. Hours n, Fixed Rate n
                               
 
                               
Photogrametric Engr/Ground Segment Engr.:
                               
CY2008 Est. Hours n, Fixed Rate n
                               
CY2009 Est. Hours n, Fixed Rate n
                               
 
                               
Continued ...
                       



         
NSN 7540-01-152-8067
      OPTIONAL FORM 336 (4-86)
 
      Sponsored by GSA
 
      FAR (48 CFR) 53.110

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
HM157304C0014/P00023   PAGE 10 OF 11



NAME OF OFFEROR OR CONTRACTOR

ORBIMAGE, INC.

                                          ITEM NO.   SUPPLIES/SERVICES  
QUANTITY   UNIT   UNIT PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)        
IT/System Engr/Business Process Analyst:
                                       
CY2008 Est. Hours n, Fixed Rate n
                                       
CY2009 Est. Hours n, Fixed Rate n
                                       
 
                                       
Program Financial Control:
                                       
CY2008 Est. Hours n, Fixed Rate n
                                       
CY2009 Est. Hours n, Fixed Rate n
                                       
 
                                       
IT Admin/Technician:
                                       
CY2008 Est. Hours n, Fixed Rate n
                                       
CY2009 Est. Hours n, Fixed Rate n
                                       
 
                                       
Director, Tasking & Analysis
                                       
CY2009 Est. Hours n, Fixed Rate n
                                       
 
                                       
Satellite Collection Manage
                                       
CY2009 Est. Hours n, Fixed Rate n
                                       
 
                                       
Government Order Manager
                                       
CY2009 Est. Hours n, Fixed Rate n
                                       
 
                                       
Subcontractor Labor Categories
                                       
Project Manager (SubK):
                                       
CY2008 Est. Hours n, Fixed Rate n
                                       
CY2009 Est. Hours n, Fixed Rate n
                                       
 
                                       
Systems Analyst (SubK):
                                       
CY2008 Est. Hours n, Fixed Rate n
                                       
CY2009 Est. Hours n, Fixed Rate n
                                       
 
                                       
Developer (SubK):
                                       
CY2008 Est. Hours n, Fixed Rate n
                                       
CY2009 Est. Hours n, Fixed Rate n
                                       
 
                                       
Add Item 0006 as follows:
                                       
 
                                  0006    
NextView COMMERCIAL IMAGERY PROGRAM
                            0.00          
Amount: $112,500,000.00 (Option Line Item) 03/01/2010
                                       
Fully Funded Obligation Amount$112,500,000.00
                                       
Product/Service Code:   7640
                                       
Product/Service Description: MAPS, ATLASES, CHARTS, & GLOBES
                                       
 
                                       
Accounting Info:
                                       
Funded: $0.00
                                       
Period of Performance: 04/01/2010 to 12/31/2010
                                       
 
                                       
G-l Accounting and Appropriation Data
                                       
Continued ...
                               

         
NSN 7540-01-152-8067
      OPTIONAL FORM 336 (4-86)
 
      Sponsored by GSA
 
      FAR (48 CFR) 53.110

 



--------------------------------------------------------------------------------



 



UNCLASSIFIED

             
CONTINUATION SHEET
  REFERENCE NO. OF DOCUMENT BEING CONTINUED
HM157304C0014/P00023   PAGE 11 OF 11

NAME OF OFFEROR OR CONTRACTOR

ORBIMAGE, INC.

                                          ITEM NO.   SUPPLIES/SERVICES  
QUANTITY   UNIT   UNIT PRICE   AMOUNT (A)   (B)   (C)   (D)   (E)   (F)        
ACRN Accounting and Appropriation Data
                          Amount        
 
                                       
9790100.4802 8A9 85CR OZ33XX SCP888 594C0 34345B 880300
                          $ 12,390,640.50          
 
                                       
9790100.4802 8A9 85R1 85R1DR PCIP88 594RE 35102B 880300 (NSCPG89217AS01)
                          $ 109,359.50          
 
                                       
Total:
                          $ 12,500,000.00  

         
NSN 7540-01-152-8067
      OPTIONAL FORM 336 (4-86)
 
      Sponsored by GSA
 
      FAR (48 CFR) 53.110

 



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00023
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
Part II Post-FOC Activities
SECTION B — SUPPLIES OR SERVICES AND PRICES/COSTS
Scope and Period of Performance. This is Firm-Fixed Price contract for the
procurement of imagery and other items and is conducted pursuant to 10 USC
Chapter 137. The period of performance of this Contract commences upon execution
and concludes either (1) 18 full months after the beginning of the Post-FOC
period (as defined in Attachment 1, the Statement of Work) in accordance with
Attachment 1 Appendix D, or (2) on November 30, 2009 in accordance with
Attachment 1 Appendix F.
B.1 Line Item 0001 — Post-FOC COMMERCIAL IMAGERY
The scope of effort for this firm-fixed price line item is defined in Statement
of Work Section 4.2 and Appendix D. This effort is priced at the amount set
forth below.
Total FFP: $166,072,000
Funds are not presently available for the full amount of CLIN 0001. The
Government intends to incrementally fund CLIN 0001. The Government’s and the
Contractor’s continuing obligations under this Contract are contingent upon the
availability of appropriated funds from which payment for contract purposes can
be made. No legal liability on the part of the Government for any payment or on
the part of the Contractor for any performance under any order placed under this
Contract may arise until funds are made available to the Contracting Officer for
such task orders and until the Contractor receives notice of such availability
in writing from the Contracting Officer.
Upon completion of the CLIN 0003 period of performance, any unexpended/ordered
portion of the Not-to-Exceed (NTE) ceiling for CLIN 0003 $96,100,000) will be
transferred to the CLIN 0001 FFP.
B.2 Government Option 1
The Contracting Officer may exercise Option 1 at any time by written notice to
the Contractor not less than sixty (60) days in advance of the option period of
performance start date. Exercise and performance of this option is subject to
the availability of funding. In the event funds are not available at option
exercise, the following terms and conditions apply: “Funds are not presently
available for this option. The Government’s and the Contractor’s obligations
under this Contract are contingent upon the availability of appropriated funds
from which payment for contract purposes can be made. No legal liability on the
part of the Government for any payment or on the part of the Contractor for any
performance may arise until funds are made available to the Contracting Officer
for such option and until the Contractor receives notice of such availability in
writing by the Contracting Officer.”
Line Item 0002 — Government Option 1: IMAGERY DERIVED PRODUCTS AND SERVICES
The scope of effort for this line item is defined in Contract Attachment 1
Statement of Work Appendix D. This effort is estimated at the amount set forth
below.
Minimum Amount: $0
Maximum Amount: $200,000,000 During Post-FOC Period
Estimated Amount: $75,000,000 per year (see note 1) (see note 2)
Note 1: Line Item 0002 funding is in addition to Line Item 0001.

Note 2: Line Item 0002 funding estimates are for Imagery Derived Products and
Services cited in Table 4-6 of the Cost/Price Volume: Geopositioning, CIB-1,
CIB-5, DPPDB, Image City Maps (ICM), and Orthorectified Mosaics.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

Page 2 of 31



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00023
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
Line Item 0002 is an indefinite-quantity line item for the supplies or services
and prices as specified in the Statement of Work or in separately issued Task
Orders (using DD Form 1155), and are effective for the entire period of
performance or as specified in the DD Form 1155. Delivery or performance shall
be made only as authorized by orders issued in accordance with the Statement of
Work, Section C. The Contractor shall furnish to the Government, when and if
ordered, the supplies or services specified in Line Item 0002 up to and
including the amount designated as the “maximum.” The Government has no minimum
order obligations. Except for the limitations in the value specified as the
maximum amount, there is no limit on the number of orders that may be issued.
The Government may issue orders requiring delivery to multiple destinations or
performance at multiple locations.
B.3 Total Contract Price/Total Contract Funding

                                  Line Item #   Maximum Total Price   Obligated
Amount   Unfunded Amount   Credit
0001 *
  $ 166,072,000     $ 108,572,000     $ 57,500,000     $ 20,000,000  
0002
  $ 200,000,000     $ 0     $ 200,000,000       N/A  
0003
  $ 96,100,000     $ 96,100,000     $ 0       N/A  
0004
  $ 500,000     $ 90,000     $ 410,000       N/A  
0005
  $ 4,000,000     $ 2,261,360     $ 1,738,640       N/A  
0006
  $ 112,500,000     $ 0     $ 112,500,000          
Total **
  $ 579,172,000     $ 207,023,360     $ 372,148,640     $ 20,000,000  

 

*   A $20,000,000 in credit is applied against the funds due for CLIN 0001.
Accordingly, the CLIN 0001 Obligated Amount column and CLIN 0001 Unfunded Amount
columns when added will never exceed $146,072,000; HOWEVER, this difference may
increase based on the final credit determination.   **   A $20,000,000 in credit
is applied against the funds due for CLIN 0001. Accordingly, the Total Obligated
Amount column and Total Unfunded Amount columns when added will be less then the
Total Maximum Total Price column by the amount of the credit; HOWEVER, this
difference may change if the credit applied to CLIN 0001 increases.

B.4 Line Item CLIN 0003 — IKONOS and OrbView-3 New Collections and Imagery
Processing
The scope of work for this NTE line item is defined in SOW, Contract Attachment
1 as the “Image Acquisition Period.” IKONOS and OrbView-3 imagery will be
provided in accordance with the OTA Special Contract Requirement H.21, “NextView
IMAGERY END USER LICENSE AGREEMENT” and all other terms and conditions of the
contract except as noted herein. This work is priced at a NTE amount of
$96,100,000. The sum of all new imagery collections and imagery processing shall
not exceed $96,100,000. IKONOS and OrbView-3 imagery products as priced as
delineated in Appendix D, Table 4-2.a. and Table 4-2.b. of the SOW, Contract
Attachment 1.
CLIN 0003 will be incrementally funded in accordance with NGA budget and policy
provisions. The Government’s and the Contractor’s continuing obligations under
this Contract and subsequent modifications are contingent upon the availability
of appropriated funds from which payment for contract purposes can be made. No
legal liability on the part of the Government for any payment or on the part of
the Contractor for any performance under any order placed under this Contract
may arise until funds are made available to the Contracting Officer for such
task order and until the Contractor receives notice of such availability in
writing by the Contracting Officer.
Upon completion of the CLIN 0003 performance period, any new imagery collections
ordered but not yet collected will be transferred to CLIN 0001 and provided at
CLIN 0001 prices, and shall comply with (unless otherwise agreed to by the
Government) the OrbView- specifications. The CLIN 0003 NTE amount will be
credited for the transferred imagery.
Upon completion of the CLIN 0003 period of performance and any adjustment
resulting under the previous paragraph, the unexpended/ordered portion of the
$96,100,000 NTE ceiling will be transferred to the CLIN 0001
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

Page 3 of 31



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00023
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
FFP.
CLIN 0003 commences 01 February 2007 and concludes at the earlier of the
following two (2) events:

  1.   GeoEye-1 FOC     2.   March 31, 2009*

 

*   CLIN 0003 unit prices contained in Appendix D, Table 4-2.a. of the SOW,
Contract Attachment 1, are effective February 1, 2007 through October 31, 2007.
CLIN 0003 unit prices contained in Table 4-2.b. are effective November 1, 2007
and remain unchanged in the event that CLIN 0003 is extended beyond December 31,
2008.

B.5 Line Item CLIN 0004 — Firewire Drives and Other Media
This CLIN is priced at a NTE amount of $500,000. The sum of all material
provided herein and invoiced for shall not exceed $500,000.
Line Item 0004 is a time and material indefinite-quantity line item for the
supplies or services and prices specified herein to support the storage and
dissemination of imagery, and is effective for the entire period of performance.
Delivery or performance shall be made only as authorized by the USG. The
Contractor shall furnish to the Government, when and if ordered, the supplies or
services specified in Line Item 0004 up to the not-to-exceed amount specified.
The Government has no minimum order obligations.
B.6 Line Item CLIN 0005 — System Engineering Services Support
This CLIN has a NTE value of $4,000,000. The sum of all effort provided herein
and invoiced for shall not exceed $4,000,000. Line Item 0005 is a time and
material level-of-effort (LOE) item for System Engineering Services Support in
accordance with Contract Attachment 6. LOE support for Attachment 6 paragraphs
1.1.1 through 1.1.6 shall be as directed by the Contracting Officer’s
Representative. Other LOE shall be provided for tasks under paragraph 1.1.7 as
directed by the Contracting Officer.
CLIN 0005 will be incrementally funded in accordance with NGA budget and policy
provisions. The Government’s and the Contractor’s continuing obligations under
this CLIN is contingent upon the availability of appropriated funds from which
payment for contract purposes can be made. No legal liability on the part of the
Government for any payment or on the part of the Contractor for any performance
under any task placed under this CLIN may arise until funds are made available
to the Contracting Officer for such tasks and until the Contractor receives
notice of such availability in writing by the Contracting Officer.
B.7 Option Line Item 0006 — Imagery Acquisition COMMERCIAL IMAGERY
The scope of effort for this firm-fixed price line item is defined in Statement
of Work Section 4.2 and Appendix F. CLIN 0006 performance from April 1, 2010
through December 31, 2010 is on a Service Level Agreement (SLA) basis. This
effort is priced at the amount set forth below.
Total Estimated FFP: $112,500,000.
CLIN 0006 will be incrementally funded in accordance with NGA budget and policy
provisions. The Government’s and the Contractor’s continuing obligations under
this Contract are contingent upon the availability of appropriated funds from
which payment for contract purposes can be made. No legal liability on the part
of the Government for any payment or on the part of the Contractor for any
performance under any order placed under this Contract may arise until funds are
made available to the Contracting Officer for such task order and until the
Contractor receives notice of such availability in writing by the Contracting
Officer.
Additionally, associated CLINs 0002, 0003, 0004, and 0005 are also extended
December 31, 2010.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

Page 4 of 31



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00023
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
F.5 Term of this Contract
This Contract commences upon execution and continues through 31 March 2010, with
one Option to extend performance through 31 December 2010 (Line Item 0006).
Provisions of this Contract, which, by their express terms or by necessary
implication, apply for periods of time other than specified herein, shall be
given effect, notwithstanding this Article. In the event requirements exceed the
minimum contract amount requirements, the Government reserves the right to
compete the additional requirements.
F.6 Place of Delivery
The articles to be furnished hereunder shall be delivered upon placement into
the ORBIMAGE NGA Product Archive at no additional charge. If requested, NGA may
designate another media type for delivery at additional expense. Risk of loss
passes to the Government upon delivery.

      F.7 52.242-15 Stop Work Order   (Aug 1989)          

UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

Page 9 of 31



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00023
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
G.8 Accounting and Appropriation Data

                                      Obligated     Cumulative   Action   CLIN  
Fund Cite   Funding     Total  
Award
          $ 0.00     $ 0.00  

  0003   9770100.4802 8A7 85K1 P533C3 ASK888 59401 34345B 880300   $
34,000,000.00          
P00002
  0003   9770100.4802 8A7 85K1 P533C3 ASK888 59401 35102B 880300   $
20,000,000.00          
 
  0004   9770100.4802 8A7 85K1 K317L3 ASK888 619A2 34345B 880300   $ 90,000.00  
  $ 54,090,000.00  
 
                     
 
          $ 54,090,000.00          

  0003   9770100.4802 8A7 85K1 P533C3 ASK888 59401 34345B 880300   $ (8,472.37 )
       
P00003
  0003   9770100.4802 8A7 85R1 85R1DR PC1P88 594RE 35102B 880300   $ 8,472.37  
  $ 54,090,000.00  
 
                     
 
          $ 0          
P00004
  0003   9780100.4802 8A8 85CR P533XX 594 SC8888 35102B 880300   $ 2,000,000.00
    $ 56,090,000.00  

  0003   9780100.4802 8A8 85CR OU33XX 594C SC8888 34345B 880300   $
18,410,000.00          
P00005
  0003   9780100.4802 8A8 85CR P533XX 594C SC8888 35102B 880300   $ 6,890,000.00
    $ 81,090,000.00  
 
                     
 
          $ 25,000,000.00          
P00006
  0003   9780100.4802 8A8 85CR OU33XX SC8888 594C 34345B 880300   $
12,700,000.00     $ 93,790,000.00  

  0003   9780100.4802 8A8 85CR OU33XX 594C SC8888 34345B 880300   $ 5,000,000.00
         
P00009
  0003   9780100.4802 8A8 85CR P533XX 594C SC8888 35102B 880300   $ 5,000,000.00
    $ 103,790,000.00  
 
                     
 
          $ 10,000,000.00          
P00010
  0003   9780100.4802 8A8 85CR OU33XX SC8888 594C 34345B 880300   $
10,000,000.00     $ 114,090,000.00  
 
                     
P00011
  000501   9780100.4802 8A8 85CR AK17XX ASK888 592F 34345B 880300   $ 25,392.00
    $ 114,115,392.00  

  0003   9780100.4802 8A8 85CR OU33XX SC8888 594C 34345B 880300   $ (54,293.20 )
       
P00012
  0003   9780100.4802 8A8 85R1 85R1DR PCIP88 594RE 35102B 880300   $ 54,293.20  
  $ 114,115,392.00  
 
                     
 
          $ 0          
P00013
  000502   9780400.4802 8E8 85CR P542D4 ASK888 58860 35102B 880300   $
1,500,000.00     $ 115,615,392.00  
P00014
  000502   9780400.4802 8E8 85CR P542D4 ASK888 58860 35102B 880300   $
385,968.00     $ 116,001,360.00  

  0003   9780100.4802 8A8 85CR OU33XX 594C SC8888 34345B 880300   $
(1,000,000.00 )        
 
  0003   9780100.4802 8A8 85CR OU33XX SC8888 594C 34345B 880300   $
(23,000,000.00 )        
P00015
  0001   9780100.4802 8A8 85CR OU33XX 594C SC8888 34345B 880300   $ 1,000,000.00
    $ 116,001,360.00  
 
  0001   9780100.4802 8A8 85CR OU33XX SC8888 594C 34345B 880300   $
23,000,000.00          
 
                     
 
          $ 0.00          

  0001   9790100.4802 8A9 85CR OZ29XX SCP888 594C 34345B 880300   $
21,000,000.00          
P00017
  0001   9790100.4802 8A9 85CR P533XX SCP888 594C 35102B 880300   $
10,100,000.00     $ 147,101,360.00  
 
                     
 
          $ 31,100,000.00          

  0001   9780100.4802 8A8 85CR OU33XX SC8888 594C 34345B 880300   $
(4,100,000.00 )        
P00018
  0003   9780100.4802 8A8 85CR OU33XX SC8888 594C 34345B 880300   $ 4,100,000.00
    $ 147,101,360.00  
 
                     
 
          $ 0.00          

  0001   9790100.4802 8A9 85CR OZ29XX SCP888 594C 34345B 880300   $ (2,00,000.00
)        
P00019
  0003   9790100.4802 8A9 85CR OZ29XX SCP888 594C 34345B 880300   $ 2,000,000.00
    $ 147,101,360.00  
 
                     
 
          $ 0.00          

  0001   9790100.4802 8A9 85CR P533XX SCP888 594C 35102B 880300   $
10,644,000.00          
P00021
  0001   9790100.4802 8A9 85CR OZ33XX SCP888 594C 34345B 880300   $
36,428,000.00     $ 194,173,360.00  
 
                     
 
          $ 47,072,000.00          
P00022
  000502   9780400.4802 8E8 85CR AK17XX ASK888 58860 34345B 880300   $
350,000.00     $ 194,523,360.00  

  0001   9790100.4802 8A9 85R1 85R1DR PCIP88 594RE 35I02B 880300   $ 109,359.50
         
P0023
  0001   9790100.4802 8A9 85CR OZ33XX SCP888 594C0 34345B 880300   $
12,390,640.50     $ 207,023,360.00  
 
                     
 
          $ 12,500,000.00          

UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

Page 13 of 31



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00023
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
H.25 NGA: 5X52.227-9001 Activities That Affect U.S. Persons (DEC 2004)
This contract is sponsored by the National Geospatial-Intelligence Agency. All
work and services to be performed hereunder shall be in strict compliance with
procedures set forth in DoD 5240.1-R.
H.26 Warranty of Services (May 2001)
(a) Definitions. “Acceptance,” as used in this clause, means the act of an
authorized representative of the Government by which the Government assumes for
itself, or as an agent of another approves specific services, as partial or
complete performance of the contract.
(b) Notwithstanding inspection and acceptance by the Government or any provision
concerning the conclusiveness thereof, the Contractor warrants that all services
performed under this contract will, at the time of acceptance, be free from
defects in workmanship and conform to the requirements of this contract. The
Contracting Officer shall give written notice of any defect or nonconformance to
the Contractor “within 30 days from the date of acceptance by the Government for
the service provided. “ This notice shall state either —
(1) That the Contractor shall correct or reperform any defective or
nonconforming services within a period of 90 days; or
(2) That the Government does not require correction or reperformance.
(c) If the Contractor is required to correct or reperform, it shall be at no
cost to the Government, and any services corrected or reperformed by the
Contractor shall be subject to this clause to the same extent as work initially
performed. If the Contractor fails or refuses to correct or reperform, the
Contracting Officer may, by contract or otherwise, correct or replace with
similar services and charge to the Contractor the cost occasioned to the
Government thereby, or make an equitable adjustment in the contract price or the
Contract Line Item may be terminated.
H.27 Emergencies, Disasters, and Humanitarian Efforts
(a) In support of emergencies, disasters, and humanitarian efforts, the National
Geospatial-Intelligence Agency (NGA) may disseminate and/or post on open web
sites imagery licensed under this contract regardless of whether the recipients
are within the NextView license user groups. The imagery will contain the
copyright notice and the NextView license notice. After 30 days, the imagery
will be handled in accordance with the NextView license.
(b) The contractor will be given notice within 24 hours after the start of the
dissemination/posting of imagery under the authority of this clause.
(c) If the contractor does not believe the situation constitutes an emergency,
disaster, or humanitarian effort, the contractor has 24 hours after receiving
notice to object to the dissemination/posting of the imagery under the authority
of this clause. If the parties cannot reach agreement, the matter will be
resolved in accordance with the Disputes Clause and the other terms and
conditions of this contract.
H.28 Exercise of Options
Any option under this contract shall be exercised by a unilateral contract
modification signed by the Contracting Officer. Specific contract line items or
sub-line items delineating a description of the supplies or services, quantity
requirements, and a corresponding delivery schedule for the exercised options
shall be identified in the unilateral contract modification. An option shall be
exercised by issuance, within 30 days prior to the end of the current contract
period, of a unilateral modification for the subsequent option requirements.
H.29 Segregation of Costs
The Contractor agrees to segregate and bill costs incurred under this contract
by CLIN. Separate invoices shall be submitted for each individual CLIN.
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

Page 21A of 31



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00023
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
objectives of these reports and
          (2) the data reported.
(f) Availability. The Contractor shall make available at its office at all
reasonable times the records, materials, and other evidence described in
paragraphs (a), (b), (c), (d), and (e) of this clause, for examination, audit,
or reproduction, until 3 years after final payment under this contract or for
any shorter period specified in Subpart 4.7, Contractor Records Retention, of
the Federal Acquisition Regulation (FAR), or for any longer period required by
statute or by other clauses of this contract. In addition—
          (1) If this contract is completely or partially terminated, the
Contractor shall make available the records relating to the work terminated
until 3 years after any resulting final termination settlement; and
          (2) The Contractor shall make available records relating to appeals
under the Disputes clause or to litigation or the settlement of claims arising
under or relating to this contract until such appeals, litigation, or claims are
finally resolved.
(g) The Contractor shall insert a clause containing all the terms of this
clause, including this paragraph (a), in all subcontracts under this contract
that exceed the simplified acquisition threshold and—
          (1) That are cost-reimbursement, incentive, time-and-materials,
labor-hour, or price-redeterminable type or any combination of these;
          (2) For which cost or pricing data are required; or
          (3) That require the subcontractor to furnish reports as discussed in
paragraph (e) of this clause.
52.215-21 Requirements for Cost or Pricing Data or Information Other Than Cost
or Pricing Data — Modifications (Oct 1997)
52.216-22 Indefinite Quantity (Oct 1995) (applicable to CLINs 0002, 0003 and
0004)
(a) This is an indefinite-quantity contract for the supplies or services
specified, and effective for the period stated, in the Schedule. The quantities
of supplies and services specified in the Schedule are estimates only and are
not purchased by this contract.
(b) Delivery or performance shall be made only as authorized by orders issued in
accordance with the Ordering clause. The Contractor shall furnish to the
Government, when and if ordered, the supplies or services specified in the
Schedule up to and including the quantity designated in the Schedule as the
“maximum.” The Government shall order at least the quantity of supplies or
services designated in the Schedule as the “minimum.”
(c) Except for any limitations on quantities in the Order Limitations clause or
in the Schedule, there is no limit on the number of orders that may be issued.
The Government may issue orders requiring delivery to multiple destinations or
performance at multiple locations.
(d) Any order issued during the effective period of this contract and not
completed within that period shall be completed by the Contractor within the
time specified in the order. The contract shall govern the Contractor’s and
Government’s rights and obligations with respect to that order to the same
extent as if the order were completed during the contract’s effective period;
provided, that the Contractor shall not be required to make any deliveries under
this contract after December 31, 2012.
52.217-2 Cancellation Under Multi-Year Contracts (OCT 1997) (Modified)

(1)   “Cancellation,” as used in this clause, means that the Government is
canceling its requirements for all supplies or services in program years
subsequent to that in which notice of cancellation is provided.

  (a)   Except for cancellation under this clause or termination under the
Default clause, any reduction by the Contracting Officer in the requirements of
this contract shall be considered a termination under the Termination for
Convenience of the Government clause.

UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

Page 29 of 31



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00023
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

  (b)   The ceiling for Government liability for cancellation costs and
termination for convenience costs shall be equivalent to the funds obligated on
the Contract at the time of termination minus the payments made under the
Contract.     (c)   The cancellation charge shall be computed and the claim
submitted as if the claim were being made under the Termination for Convenience
of the Government clause of this contract. The Contractor shall submit the claim
promptly but no later than 1 year from the date — (1) Of notification of the
nonavailability of funds; or (2) Specified in the Schedule by which notification
of the availability of additional funds for the next succeeding program year is
required to be issued, whichever is earlier, unless extensions in writing are
granted by the Contracting Officer.     (d)   The Contractor’s claim may include
—     (e)  
(1)     Reasonable nonrecurring costs (see Subpart 15.4 of the Federal
Acquisition Regulation) which are applicable to and normally would have been
amortized in all supplies or services which are multi-year requirements;

  (2)   Allocable portions of the costs of facilities acquired or established
for the conduct of the work, to the extent that it is impracticable for the
Contractor to use the facilities in its commercial work, and if the costs are
not charged to the contract through overhead or otherwise depreciated;     (3)  
Costs incurred for the assembly, training, and transportation to and from the
job site of a specialized work force; and     (4)   Costs not amortized solely
because the cancellation had precluded anticipated benefits of Contractor or
subcontractor learning.

  (f)   The claim shall not include —

  (1)   Labor, material, or other expenses incurred by the Contractor or
subcontractors for performance of the canceled work;     (2)   Any cost already
paid to the Contractor;     (3)   Anticipated profit or unearned fee on the
canceled work; or     (4)   For service contracts, the remaining useful
commercial life of facilities. “Useful commercial life” means the commercial
utility of the facilities rather than their physical life with due consideration
given to such factors as location of facilities, their specialized nature, and
obsolescence.

  (g)   In no case shall no case shall government cost accounting standards be
applicable to this clause or Contract. In the event that the clause refers to
cost accounting standard, the parties will substitute GAAP.

52.217-9 Option to Extend the Term of the Contract MAR 2000

(a)   The Government may extend the term of this contract by written notice to
the Contractor during the Pre-FOC phase and or the Post-FOC phase.

(b)   If the Government exercises this option, the extended contract shall be
considered to include this option clause.

(c)   The total duration of this contract during the Imagery Acquisition phase,
including the exercise of any options under this clause, shall not exceed
6 years.

UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

Page 30 of 31



--------------------------------------------------------------------------------



 



HM1573-04-C-0014
P00023
UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS
SECTION J — LIST OF ATTACHMENTS

          Attachment     Description   1    
NextView Statement of Work (SOW) Revision Version 16 dated 04 August 2009
  2    
Government Furnished Property
  3    
DD254, Contract Security Classification Specification Revision 4 dated May 12,
2009
  4    
List of Data Delivered with Government Purpose Rights
  5    
List of Data with Limited Rights
  6    
Statement of Work, NextView System Engineering Services dated October 31, 2007

UNCLASSIFIED
FOR OFFICIAL USE ONLY
WHEN SEPARATED FROM CLASSIFIED ATTACHMENTS

Page 31 of 31



--------------------------------------------------------------------------------



 



NextView-ORBIMAGE
Volume 8.0        Revised Version 16
Statement of Work

     
For:
  By:
National Geospatial-Intelligence Agency
  ORBIMAGE, Inc.
4600 Sangamore Road
  21700 Atlantic Boulevard
Bethesda, MD 20816-5003
  Dulles, VA 20166

04 AUG 09
(ORBIMAGE LOGO) [w77651w7765102.gif]
In Response to:
Contract # HM 1573-04-3-0001 and
Contract # HM1573-04-C-0014
Restrictions on Use, Publication, or Disclosure of Proprietary Information
This document contains information proprietary to ORBIMAGE Inc. or to third
parties to which ORBIMAGE Inc. may have a legal obligation to protect such
information from unauthorized disclosure, use or duplication. Any disclosure,
use or duplication of this document or of any of the information contained
herein for other than the specific purpose for which it was disclosed is
expressly prohibited, except as ORBIMAGE Inc. may otherwise agree to in writing.
WARNING: The export of technical data without approval from the U.S. Department
of State is prohibited by the Arms Export Control Act, Title 22, U.S.C., Sec.
2751, et seq. and the International Traffic in Arms Regulations (ITAR), 22
C.F.R. Sec 120, et seq. Violations of these laws and regulations carry severe
criminal penalties.

 



--------------------------------------------------------------------------------



 



      Contract # HM1573-04-C-0014   (ORBIMAGE LOGO) [w77651w7765103.gif]

following minimum set of milestones: system requirements review(s), preliminary
design review(s), critical design review(s), launches, development and
operational test review(s), operational readiness review(s). ORBIMAGE shall
include, but is not limited to the following: success criteria for all
identified milestones as well as other information on issues or details of high
interest to the USG, NGA, ORBIMAGE’s NextView Team, and/or investors. During the
Image Acquisition Period and post-FOC contract phases, the contractor shall
include, but is not limited to, the following deliverables: unprocessed sensor
data; and requirements-compliant imagery, imagery services, imagery-derived
products and imagery support data from among the OrbView-3, GeoEye-1 and IKONOS
satellites in accordance with Appendix D.

4.1.2.5   System Design Baseline, System Integration Plan, System, Subsystem and
Component Testing Plan and Updates

ORBIMAGE shall provide NGA an initial baseline and updates to the system design;
system integration plan; and system, subsystem and component testing plan and
activities. ORBIMAGE shall also notify the Government of any changes to the
system design, integration and system, subsystem and component testing during
development and operations.

4.1.2.6   Additional Reporting Requirements

In addition to reporting requirements identified elsewhere the Contractor shall
provide the following items in support of imagery ordered and delivered:

4.1.2.6.1   Daily Operation Capability Report

A Daily Operation Capability Reports for all operational satellites that
identifies only: 1) Vehicle problems; 2) Ground problems; 3) Scheduled
maintenance; 4) Scheduled outages; 5) Report on collection loss; and 6) Number
of Imaging Operations Completed. GeoEye shall post the Daily Operation
Capability Report electronically to an FTP site not later than 0600 hours
Eastern Standard Time.

4.1.2.6.2   Daily Status & Accounting Report

A Daily Ordering Status Report for all Orders that provides the following
information:

     
a. Requisition Line Item ID
 
b. Requisition Line Edition
 
c. Actual Admin BPU (cost of imagery)
 
d. Square Kilometers Collected
 
e. Shipping Date
   
f. Order Completed Date
 
g. Region
 
h. Percent of Order Completed
   
i. CLIN Number
 

Addresses will be as directed by the Contracting Officer or Contracting
Officer’s Representative. This Daily Status & Accounting Report will be replaced
by the Production Management Alternate Architecture (PMAA) XML message, once the
PMAA messaging function is declared fully operational by the Government.

4.1.2.6.3   NextView Quality Plan

ORBIMAGE shall publish and maintain a Post-FOC Quality Plan, applicable to
imagery CLINs, product CLINs, and product or service delivery orders. The plan
describes the quality system, management responsibilities, and the metrics used
to measure and assess product and service performance. ORBIMAGE shall perform a
quarterly self assessment against Post-FOC Quality Plan elements and report this
assessment to the NGA. The Quality Plan will be based on the ISO based GeoEye,
Inc. commercial quality control processes. Actual ISO compliance is not
required.

4.1.3   Security

ORBIMAGE shall accomplish these tasks in accordance with the Attachment 3, DD
Form 254, Contract Security Classification Specification.

4.1.3.1   Communications With NGA

ORBIMAGE shall provide electronic communications with NGA at the unclassified
level, collateral Secret and Sensitive Compartmented Information (SCI) level.
Electronic communications shall include: voice, facsimile, data transfer, and
electronic mail. ORBIMAGE shall provide the capability for unprocessed sensor
data; and requirements-compliant imagery, imagery services, imagery-derived
products, and imagery support data to receive special handling throughout the
commercial imagery order fulfillment process. Special handling, as a minimum,
requires that the identity of NGA as a requestor shall not be disclosed outside
of NGA and ORBIMAGE.

4.1.3.2   Handling, Storage and Use of Government-Furnished Information

ORBIMAGE shall ensure proper handling, storage, and use of all Limited
Distribution and classified Government Furnished Information. ORBIMAGE shall
provide a sufficient number of personnel cleared at the unclassified level,
collateral Secret and SCI levels to ensure compliance with these requirements.
In addition, ORBIMAGE shall ensure proper handling, storage and use of all
Limited Distribution and classified imagery-derived products that may be
deliverables under this contract.
Use, duplication, or disclosure of this document or any of the information
contained herein is subject to the restrictions on the
title page of this document

Volume 8 Statement of Work — August 4, 2009   Page 5

 



--------------------------------------------------------------------------------



 



      Contract # HM1573-04-C-0014   (ORBIMAGE LOGO) [w77651w7765103.gif]

APPENDIX F
SERVICE LEVEL AGREEMENT
SCHEDULE AND PRICING
This Appendix describes the Post-FOC services and associated pricing under a
Service Level Agreement (SLA) model construct. This Appendix is effective in
lieu of Appendix D unless otherwise mutually agreed to by NGA and the
contractor.

SECTION 1.0   SLA PERIOD, PRICING TERMS AND PAYMENT SCHEDULE

This Appendix applies to Period of Performance (PoP) beginning at FOC and ending
March 31, 2010, with one Option to extend performance through December 31, 2010
(Line Item 0006). The contractor shall provide the NGA with
requirements-compliant imagery, imagery support data, derived imagery products,
and associated services from the GeoEye-1, OrbView-3, and IKONOS sensors across
the PoP.
The contractor shall invoice NGA $12,500,000 every full month during the PoP,
and NGA shall pay such fee to the contractor within thirty (30) days from the
date of the invoice, at which time the fee shall not be subject to refund,
adjustment, or forfeiture. The monthly fee shall be pro-rated for any partial
month based on the total days the SLA is in effect.

SECTION 2.0   SERVICES

          Section 2.1 Overview
          The contractor shall provide the following services to NGA:

•   Providing Imagery, Imagery Support Data, Collection Plans, Five-Day
Forecast, and Tasking Information History via the System Interfaces described in
SOW Section 3.1 and SOW Section 4.2.6.   •   Providing electronic connectivity
between the USG Point of Presence and ORBIMAGE production facilities   •  
Post-FOC Reporting   •   Maintaining an Imagery Archive within ORBIMAGE
facilities providing NGA real-time access and/or dissemination of processed
imagery, imagery support and data, imagery-derived products   •   Withholding
“sensitive” imagery and imagery support data collected on behalf of NGA from
public discovery and access   •   Hosting Monthly PMRs; Face-to-face meetings
quarterly, at a minimum

          Section 2.2   Service Level Agreement
          The contractor shall have the technical and business capabilities to
collect a monthly average of approximately g large area sqkm of Pan+MSI
monoscopic imagery data (the “Theoretical Collection Capacity), which
constitutes 100% of the GeoEye-1 satellite design capacity. A minimum g of
GeoEye-1 theoretical collection capacity will always be available to NGA, which
is equivalent to g large area sqkm of Pan+MSI monoscopic imagery data. The
contractor shall make available a monthly production capacity (for all sensors)
of at least 12,000,000 Pan+MSI monoscopic sqkm per month, in the aggregate to
cover variances in the collections and any archive orders that may be placed by
NGA (“Production Capacity”). Any and all unused Production Capacity remaining at
the end of a month shall expire at 11:59:59 PM mountain time on the last day of
such month. The parties acknowledge that the Theoretical Collection Capacity and
the Production Capacity will be affected by the types of products ordered (e.g.
Pan+MSI Mono consumes more Production Capacity than Pan Mono) and must be
adjusted
Use, duplication, or disclosure of this document or any of the information
contained herein is subject to the
restrictions on the title page of this document

      Volume 8 Statement of Work — August 4, 2009   Page F-1

 



--------------------------------------------------------------------------------



 



      Contract # HM1573-04-C-0014   (ORBIMAGE LOGO) [w77651w7765103.gif]

          There shall be no less than an 8-month gap between refresh rates for
all imagery. The contractor will endeavor to deliver complete 1´1 degree cells;
however, execute at the most efficient collection rate (a 2 cell ´ 1 cell
configuration).
          Total collections and deliveries in any single month are subject to
the limitations on production capacity described in Paragraph 2.2, Overview,
above.
          The contractor shall provide at least 4,500,000 sqkm of compliant
Pan+MSI Mono imagery to NGA per month (the “World Map Capacity”). Total
deliveries in any single month are subject to the limitations on production
capacity described in Paragraph 2.2, Overview, above.
          Section 2.2.2 Part 2 Indefinite Quantity Ad Hoc Collection Service
          The contractor shall provide the NGA with an Ad Hoc target collection
capacity using either GeoEye-1 or IKONOS, at the contractor’s discretion.
     Using either GeoEye-1 or IKONOS, during any month period NGA may task up to
200,000 sqkm of imagery world-wide for Ad Hoc collections and other imagery
products (the “Ad Hoc Capacity”). The 200,000 sqkm Ad Hoc Capacity is calculated
based on orders for Pan+MSI Mono imagery. To account for the inefficiency of ad
hoc collections, if GeoEye-1 is used to satisfy an ad hoc collection order, the
World Map Capacity for that month will be reduced by a ratio of 5 sqkm for every
1 sqkm of ad hoc collection for ad hoc targets falling within the longitude
bands 34°E -64°E and 100°E -130°E and will be reduced by a ratio of 4 sqkm for
every 1 sqkm of ad hoc collection for ad hoc targets falling outside the
longitude bands 34°E-64°E and 100°E -130°E. Within 34°E -64°E and 100°E -130°E
the contractor may retain up to g of the GeoEye-1 collection capability for its
own use. The maximum amount of imagery NGA is entitled to from GeoEye-1 for this
Part 2 is 100,000 sqkm per month. The maximum reduction to the World Map
Capacity shall not exceed 500,000 sqkm per month based on the 5:1 ratio. The
contractor may, at its own discretion, satisfy Part 2 using in excess of 100,000
sqkm of GeoEye-1. To the extent the NGA orders different types of products for
ad hoc collections, the Ad Hoc Capacity in such month will be credited by the
type of products actually ordered using the values in Table 1. Unused Ad Hoc
Capacity will not be carried over to the subsequent month.
          All Part 2 imagery shall be tasked with a Mandatory Pre-Emptive
Priority rating unless otherwise noted in the PMAA Order. Part 2 Orders would be
placed using existing PMAA ordering procedures. Ad Hoc requirement satisfaction
follows an order-image-downlink-process-deliver complete scenario, regardless of
cloud cover in the delivered image, as outlined in SOW Section 4.2.7.2
(GeoEye-1) and SOW Appendix E (IKONOS), unless otherwise noted in the PMAA
Order.
          Total deliveries in any single month are subject to the limitations on
production capacity described in Paragraph 2.2, Overview, above.
          For imagery beyond 80 degrees North and South Latitude (high latitude)
orders may be provided in Pan Mono imagery. For imagery beyond 80 degrees North
and South Latitude, imagery parameters will be relaxed to 40° off-nadir and 50%
cloud cover, or as otherwise directed, with the goal of ameliorating land
surface collection in these regions.
          NGA may task for greater than 200,000 sqkm under the Ad Hoc Capacity.
In the event that NGA tasks above 200,000, NGA will incur an additional charge
on a per sqkm basis of $5.00 for every sqkm above the 200,000 level. The
contractor shall invoice for this expense against either CLIN
Use, duplication, or disclosure of this document or any of the information
contained herein is subject to the
restrictions on the title page of this document

Volume 8 Statement of Work — August 4, 2009   Page F-3

 



--------------------------------------------------------------------------------



 



      Contract # HM1573-04-C-0014   (ORBIMAGE LOGO) [w77651w7765103.gif]

0003 or from funds held back under the Hold Back penalty (Appendix F,
Section 2.3), as directed by the NGA Contracting Officer or Contracting
Officer’s Representative. The Government’s liability under this additional Ad
Hoc Capacity tasking provision is limited to the amount of funding available
under CLIN 0003 and the amount of funds held back under the Hold Back penalty.
          Section 2.2.3 Part 3 Archive Data Access Service
          All contractor owned archived imagery, regardless of off-nadir or
cloud coverage, from GeoEye-1, IKONOS, or OrbView-3 is available to NGA at no
cost with a NextView license, regardless of the original tasking entity:
ORBIMAGE, GeoEye, or the Regional Affiliates (European Space Imaging, INTASpace,
Japan Space Imaging, and Space Imaging Middle East). The contractor has the
option to reject archive orders for Regional Affiliate IKONOS owned data.
          Total deliveries in any single month are subject to the limitations on
production capacity described in Paragraph 2.2, Overview, above.
          Section 2.2.4 Permanent Withhold Service
          The contractor shall provide a Permanent Withhold service to the NGA
for ad hoc collections. Imagery designated for Permanent Withhold will be
withheld from contractor’s commercial archive. The NGA may request that imagery
and imagery support data collected on behalf of NGA be withheld from public
discovery and access, up to 20,000 sqkm (~86 scenes (15.2 ´ 15.2)) of imagery
per month. Unused sqkm will not be carried over to the subsequent month. NGA
must request a Permanent Withhold at the time the new collection order is
placed.
          NGA may task for greater than 20,000 sqkm under the Permanent Withhold
service. In the event that NGA tasks above 20,000, NGA will incur an additional
charge on a per sqkrn basis of $6.00 for every sqkm above the 20,000 level. In
the event that the Permanent Withhold service is part of tasking above the
200,000 sqkm level under the Ad Hoc Capacity, this $6.00 charge will apply in
lieu of the $5.00 charge under Appendix F, Section 2.2.2. The contractor shall
invoice for this expense against either CLIN 0003 or from funds held back under
the Hold Back penalty (Appendix F, Section 2.3), as directed by the NGA
Contracting Officer or Contracting Officer’s Representative. The Government’s
liability under this additional Permanent Withhold service tasking provision is
limited to the amount of funding available under CLIN 0003 and the amount of
funds held back under the Hold Back penalty.
          Section 2.2.5 Image Product Library Access
          The contractor shall continue to support the Image Product Libraries
(IPL) for IKONOS and GeoEye-1 during the SLA PoP. A copy of all products sent to
NGA under the SLA shall be stored within the contractor’s facilities. The NGA
product archive shall:

1.   Either be physically or logically separated from contractor’s commercial
archive.   2.   Store imagery products in the format in which they were
originally delivered to NGA.   3.   Support at least 10 days of product online
vice near-line storage.

  •   Products older than 10 day’s may migrate to a near-line robotic tape
archive system which shall accommodate an average access latency time no greater
than 15 minutes.

Use, duplication, or disclosure of this document or any of the information
contained herein is subject to the
restrictions on the title page of this document

      Volume 8 Statement of Work — August 4, 2009   Page F-4

 



--------------------------------------------------------------------------------



 



      Contract # HM1573-04-C-0014   (ORBIMAGE LOGO) [w77651w7765103.gif]

          The contractor shall continue to support NGA (and NGA authorized
customers) with internet access to query and browse IPL holdings via a standard
internet browser application.
          The contractor shall continue to supply daily IPL shapefile updates to
the NGA. The NGA may to order IPL product redeliveries from the contractor to
support NGA customer and contractor partner requirements.
          The contractor shall provide the NGA with unlimited electronic
redelivery capacity from the IPLs for Imagery and Imagery Support Data.
          The contractor shall provide the NGA with up to 1 Terabyte of
redelivery capacity for Imagery, Imagery Support Data, and
Imagery-Derived Products on media per month. Un-used media delivery capacity
from the IPL will not be rolled forward to subsequent months.
          Section 2.2.6 Areas of Interest and Events
          NGA will provide prioritized areas of areas of interest to the
contractor via ESRI shapefile (“Priority AOIs”). Contractor shall collect,
produce and deliver all imagery over a Priority AOI, regardless of cloud-cover
or sensor used, until the NGA provides written direction to cancel the Priority
AOI. The contractor shall provide up to 400,000 sqkm of Priority AOIs per month.
The first collection occurrence where collected imagery meets the World Map
imagery parameters will not be credited against the 400,000 sqkm per month
limitation. All subsequent collections will be credited against the 400,000 sqkm
limitation regardless of whether they meet World Map imagery parameters.
          Total deliveries in any single month are subject to the limitations on
production capacity described in Paragraph 2.2, Overview, above.
     Section 2.3 Metrics Reporting/Reports and Performance Criteria
     The contract reporting period shall start on FOC. The contractor will make
its best effort to deliver metric reports as soon as they are available and
starting not later than January 31, 2009. These metrics will be reported monthly
and the performance criteria will be rated monthly and on a global basis. The
maximum total Hold Back penalty will be $1,250,000 per month. Any funds held
back will be credited to extension periods or will fund a pro-rated extension
beyond November 30, 2009 of this contract period, or used as mutually agreed to
within the contract period. The Hold Back associated with any unreported
performance criteria will be distributed across the reported performance
criteria through February 28, 2009. Any unreported performance criteria after
March 1, 2009 will be assessed as unmet for the assessment period.

    Metrics and Performance Criteria to be reported by Contractor:

  •   Reporting will be global.     •   The success of a Perfomance Criteria
will be binary, meaning that the contractor will either achieve the required
threshold performance level for particular criterion and be paid the full amount
for that criterion, or the contractor will not achieve the criteria and the
payment (Hold Back) will be earned as discussed above.     •   The metrics and
thresholds will be reviewed between NGA and the contractor semi-annually or more
frequently if mutually
agreed to.

Use, duplication, or disclosure of this document or any of the information
contained herein is subject to the
restrictions on the title page of this document

      Volume 8 Statement of Work — August 4, 2009   Page F-5

 



--------------------------------------------------------------------------------



 



      Contract # HM1573-04-C-0014   (ORBIMAGE LOGO) [w77651w7765103.gif]

          Section 2.3.1 Metrics Reporting/Reports
          The contractor shall collect and provide the following metrics and
reports to the NGA by the tenth business day of the month in addition to those
outlined in SOW Section 4.1.2.6, Additional Reporting Requirements:

  •   The number of tasking, archive, and mixed RFQs by region     •   The
number of tasking, archive, and mixed orders by region     •   Area and routine
sqkm delivered by product type by region     •   Area and routine sqkm delivered
by region by cloud cover     •   Ad hoc sqkm tasked by priority by region     •
  Ad hoc sqkm delivered by priority by region by cloud cover     •   Number of
products delivered to NGA by product type

          The contractor shall provide the following bi-annual metrics to NGA:

  •   Accuracy

  •   CE 90 (GeoEye-1 and IKONOS)     •   LE 90 (GeoEye-1)

  •   MTF (GeoEye-1)     •   Relative edge response (RER) (GeoEye-1)     •  
Signal to noise ration (SNR) (GeoEye-1)

          The contractor shall provide the following reports to NGA as required:

  •   Satellite Orbital and Attitude Maneuverability Information Report
(GeoEye-1 only)     •   Test Plans and Procedures

          Section 2.3.2 Performance Criteria
          The contractor’s performance under the SLA will be assessed based on
the Performance Criteria delineated in Table 2, Performance Criteria.
Performance Criteria

                            Indicator     Measure   Monitoring Method     Hold
Back  
1
  Quantity   Area   95% of World Map Sqkm Delivered   IPL Shapefiles     20 %
2
  Quantity   Area   90% of NGA prioritized areas and/or regions (a subset of
World Map)   IPL Shapefiles     20 %
3
  Quantity   Area   90% of Planned Cells Delivered   Order Completion Report    
20 %
4
  Timeliness   Ad Hoc   95% of Ordered Ad Hoc Requirements Delivered on Time  
Order Completion Report     20 %
5
  Timeliness   Area   90% World Map sqkm delivered on Routine Timeline (within
24 Hours)   (TBD)     20 %

Table 2. Performance Criteria
          The Hold Back for Performance Criteria found to be deficient in
subsequent months will be assessed against the month in which they were
discovered.
Use, duplication, or disclosure of this document or any of the information
contained herein is subject to the
restrictions on the title page of this document

      Volume 8 Statement of Work — August 4, 2009   Page F-6

 



--------------------------------------------------------------------------------



 



      Contract # HM1573-04-C-0014   (ORBIMAGE LOGO) [w77651w7765103.gif]

Note: Failure of the contractor to meet performance criteria due to matters
outside its control but within NGA’s control will be documented and factored
into the contractor’s Quarterly Performance Assessment and will not be a basis
for assessing a Hold Back penalty.
SECTION 3.0 OTHER
     Section 3.1 Pre-FOC Credit
     In accordance with the Pre-FOC contract (HM1573-04-3-0001; Section G-10)
ORBIMAGE shall calculate any underrun and provide the result in a detailed
report to the agreements officer within one year after the Pre-FOC final
milestone payment. Unused funding resulting from an underrun during the Pre-FOC
phase shall be retained by ORBIMAGE as deferred revenue. The Government may
immediately apply this credit toward any outstanding Government payment under
the Contract or on any future payments under the Contract until the credit is
totally exhausted.
     Section 3.2 Imagery Technical Parameters
     Delivered imagery for GeoEye-1 shall meet the image quality and cloud cover
requirements of the SOW. If NGA specifies different image quality and cloud
cover requirements in an order, contractor shall comply with the order
specifications provided the specifications are not stricter than that what is
required under the SOW. In the case of OrbView-3 and IKONOS, some technical
performance capabilities deviate from the NextView requirements. Acceptable
performance deviations are as identified in Appendix E.
     Section 3.3 Mandatory Pre-emptive Priority rating
     This priority provides NGA the capability to override commercial tasking
previously scheduled for acquisition by ORBIMAGE.
     Mandatory Pre-emptive Priority Order Timeline: Any time up to 90 minutes
prior to the tasking upload for first image that fulfills all or portion of
order. For orders placed longer than 7 days in advance, a three day slot is
reserved about the requested due date. The specific date for collection within
this 3-day slot is then determined between 5 and 7 days prior to tasking upload.
     Mandatory Pre-emptive Priority Delivery Timeline (GeoEye-1 Only): £ 140 min
from tasking upload to product delivery to NGA or designated customers.
     Section 3.4 Option for Direct Downlink Capability
     The Direct Downlink Capability is defined under SOW Appendix D,
Section 4.4, Option 2 (Direct Downlink Capability).
     Section 3.5 Compliances
     The contractor shall comply with all other terms and conditions of the
contract and this SOW unless specifically waived in this Appendix F.
Use, duplication, or disclosure of this document or any of the information
contained herein is subject to the
restrictions on the title page of this document

      Volume 8 Statement of Work — August 4, 2009   Page F-7

 